                                          Case 5:20-cv-07534-BLF Document 17 Filed 04/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     SHIKEB SADDOZAI,                                 Case No. 20-07534 BLF (PR)
                                  12                   Plaintiff,                         ORDER GRANTING MOTION
Northern District of California




                                                                                          FOR EXTENSION OF TIME TO
 United States District Court




                                  13     M.B. ATCHLEY, et al.,                            FILE AMENDED COMPLAINT
                                  14                  Defendants.
                                  15                                                      (Docket No. 16)
                                  16

                                  17          Plaintiff, a state prisoner, filed a pro se civil rights action pursuant to 42 U.S.C. §
                                  18   1983 against prison staff at Salinas Valley State Prison (“SVSP”), as well as the Director
                                  19   of the California Department of Corrections and Rehabilitation (“CDCR”). Dkt. No. 1.
                                  20   On March 5, 2021, the Court dismissed the complaint with leave to file an amended
                                  21   complaint to state sufficient facts for a deliberate indifference claim. Dkt. No. 14 at 10-
                                  22   11. Plaintiff was directed to file an amended complaint within twenty-eight days from the
                                  23   date the order was filed, i.e., no later than April 2, 2021. Id. at 10.
                                  24          Plaintiff has filed a motion for an extension of time to file an amended complaint
                                  25   due to Covid restrictions, including limited access to the law library. Dkt. No. 16. Good
                                  26   cause appearing, the motion is GRANTED. Plaintiff is granted an extension of forty-five
                                  27   days, as requested, such that his amended complaint shall be filed no later than
                                  28   May 17, 2021.
                                            Case 5:20-cv-07534-BLF Document 17 Filed 04/16/21 Page 2 of 2




                                   1             The amended complaint must include the caption and civil case number used in this
                                   2   order, i.e., Case No. 20-07534 BLF (PR), and the words “AMENDED COMPLAINT” on
                                   3   the first page. Plaintiff must answer all the questions on the form in order for the action to
                                   4   proceed. Plaintiff is reminded that the amended complaint supersedes the original, and
                                   5   Plaintiff may not make references to the original complaint. Claims not included in the
                                   6   amended complaint are no longer claims and defendants not named in an amended
                                   7   complaint are no longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                   8   Cir.1992).
                                   9             Failure to respond in accordance with this order by filing an amended
                                  10   complaint in the time provided will result in the dismissal of this action without
                                  11   prejudice and without further notice to Plaintiff.
                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: __April 16, 2021________                      ________________________
                                                                                            BETH LABSON FREEMAN
                                  14
                                                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       Order Granting Mot. for EOT to File Am. Compl.
                                  26   PRO-SE\BLF\CR.20\07534Saddazai_eot-ac

                                  27

                                  28                                                    2
